COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judge Bumgardner and
            Senior Judge Hodges


GRACE MATTHEWS
                                             MEMORANDUM OPINION*
v.   Record No. 2496-01-4                         PER CURIAM
                                              DECEMBER 11, 2001
HOMEPLACE HOLDINGS, INC. AND
 ASSOCIATED INDEMNITY CORPORATION


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Grace Matthews, pro se, on brief).

             (Daniel E. Lynch; John T. Cornett, Jr.;
             Williams & Lynch, on brief), for appellees.


     Grace Matthews (claimant) contends the Workers'

Compensation Commission erred in finding that she failed to

prove she sustained an injury by accident arising out of and in

the course of her employment on April 20, 1999.     Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.     Accordingly, we summarily affirm the

commission's decision.     Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "In

order to carry [the] burden of proving an 'injury by accident,'


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
a claimant must prove the cause of [the] injury was an

identifiable incident or sudden precipitating event and that it

resulted in an obvious sudden mechanical or structural change in

the body."     Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989).    Unless we can say as a matter of law that

claimant's evidence sustained her burden of proof, the

commission's findings are binding and conclusive upon us.     See

Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d
833, 835 (1970).

     In ruling that claimant failed to establish an injury by

accident, the full commission adopted and affirmed the following

credibility determination rendered by the deputy commissioner:

                  The issue here is one of credibility.
             We have benefited from the opportunity to
             observe the witnesses in this case. Based
             upon the demeanor of these witnesses, we
             find that the claimant did not suffer an
             injury by accident as claimed. We do not
             find her testimony credible. She describes
             a rather significant injury, one involving
             the tumbling of 7 or 8 boxes from a height
             of 40 to 50 feet. And yet, no one knew
             anything about this incident. She never
             mentioned the incident or an injury to
             anyone. Moreover, she worked for almost two
             months without any apparent physical
             discomfort or injury. She claims to have
             reported the injury to Ms. Lemmons, a person
             the claimant insists was a manager or
             supervisor. However, all the witnesses
             agree that Ms. Lemmons was nothing more than
             a co-worker of the claimant. Further, when
             Mr. Kimber asked Ms. Lemmons about the
             incident, Ms. Lemmons knew nothing about it.


                                 - 2 -
     As fact finder, the commission was entitled to accept the

testimony of employer's witnesses and to reject claimant's

testimony that she sustained an injury by accident as claimed.

It is well settled that credibility determinations are within

the fact finder's exclusive purview.   Goodyear Tire & Rubber Co.

v. Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437 (1987).      In

this instance, the issue of whether claimant sustained an injury

by accident on April 20, 1999 was dependent upon her

credibility.   The commission, in considering the testimony of

the witnesses and the content of the medical records, found that

claimant's evidence was insufficient to establish her claim.

     In light of employer's witnesses' testimony, the lack of

any evidence of medical treatment shortly after the alleged

accident, and the conflicting medical histories, we cannot find

as a matter of law that claimant's evidence sustained her burden

of proof.

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                               - 3 -